Title: From George Washington to the Masons of Georgetown, South Carolina, 30 April 1791
From: Washington, George
To: Masons of Georgetown, South Carolina



Gentlemen,
[Georgetown, S.C., 30 April 1791]

The cordial welcome which you give me to George Town, and the congratulations you are pleased to offer on my election to the chief Magistracy receive my grateful thanks.
I am much obliged by your good wishes and reciprocate them with sincerity—assuring the fraternity of my esteem, I request them to believe that I shall always be ambitious of being considered a deserving Brother.

G. Washington.

